Exhibit 10.3

INVESTORS REAL ESTATE TRUST

Trustee Stock Award Agreement

 

THIS TRUSTEE STOCK AWARD AGREEMENT (this “Agreement”), dated as of June 22,
2016, governs the Stock Award granted by INVESTORS REAL ESTATE TRUST, a North
Dakota real estate investment trust (the “Company”) to __________ (the
“Participant”), in accordance with and subject to the provisions of the
Company’s 2015 Incentive Plan (the “Plan”).  A copy of the Plan has been made
available to the Participant.  All terms used in this Agreement that are defined
in the Plan have the same meaning given them in the Plan.

1. Grant of Stock Award.    

(a) In accordance with the Plan, and effective as of June 22, 2016 (the “Date of
Grant”), the Company granted to the Participant, subject to the terms of the
Plan and this Agreement, a Stock Award of ______ shares of Common Stock (the
“Shares”). 

2. Vesting of the Shares.    

(a) The Participant’s interest in the Shares shall fully vest and become
nonforfeitable on the first anniversary of the Vesting Commencement Date
(“Vesting Date”) if the Participant is serving as a member of the Board on the
Vesting Date. Except as provided in paragraphs 2(b) or (c), if the Participant
ceases to serve as a member of the Board prior to the Vesting Date, the Shares
shall be forfeited.

(b) If the Participant ceases to serve as a member of the Board prior to the
Vesting Date due to the Participant’s Disability or death, the Participant or
the Participant’s estate, as applicable, will have a fully vested and
nonforfeitable interest in the Shares as of the termination date.

(c) If the Participant continues to serve as a member of the Board until a
Control Change Date that occurs before the Vesting Date,  the Participant will
have a fully vested and nonforfeitable interest in the Shares as of the Control
Change Date. 

3. Transferability.  Shares that are not vested may not be transferred;
provided, however, that the Participant may transfer the Participant’s rights
under this Agreement by will or the laws of descent and distribution.  Subject
to the requirements of applicable securities laws, Shares that have become
vested in accordance with paragraph 2 may be transferred.

4. Shareholder Rights.  On and after the Date of Grant and prior to the date
that Shares are forfeited, the Participant shall have the right to vote the
Shares.  From the Date of Grant and prior to the date that the Shares become
vested and nonforfeitable in accordance with paragraph 2, any dividends or
distributions on the Shares shall be accumulated, without interest, and paid in
cash when and only to the extent that, the Shares become vested and
nonforfeitable.  Notwithstanding the preceding sentences, the Company shall
retain custody of any certificates



--------------------------------------------------------------------------------

 



evidencing the Shares until the date the Shares become vested and nonforfeitable
in accordance with paragraph 2 and the Participant hereby appoints the Company’s
President and the Company’s Secretary as the Participant’s attorneys-in-fact,
with full power of substitution, with the power to transfer to the Company and
cancel any Shares that are forfeited in accordance with this Agreement.

5. No Section 83(b) Election.  In consideration for the grant of the Stock Award
evidenced by this Agreement, the Participant hereby agrees and covenants that
the Participant will not make an election under Section 83(b) of the Code with
respect to the grant of the Stock Award or the issuance of the Shares.

6. Definitions.  For purposes of this Agreement, the following shall have the
following meanings:

(a) “Disability” means the Participant has been determined, by a physician
selected by the Company and reasonably acceptable to the Participant, to be
unable to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.

(b) “Vesting Commencement Date” means May 1, 2016.

7. No Right to Continued Service on the Board.  This Agreement and the grant of
the Stock Award do not give the Participant any rights with respect to continued
service on the Board, and shall not interfere with the rights of the Board or
shareholders of the Company to remove the Participant from the Board.

8. Change in Capital Structure.  In accordance with the terms of the Plan, the
terms of this Agreement and the number and kind of Shares shall be adjusted as
the Board determines to be equitably required in the event the Company effects
one or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.

9. Governing Law; Venue.  The laws of the State of North Dakota shall govern all
matters arising out of or relating to this Agreement including, without
limitation, its validity, interpretation, construction and performance but
without giving effect to the conflict of laws principles that may require the
application of the laws of another jurisdiction.  Any party bringing a legal
action or proceeding against any other party arising out of or relating to this
Agreement may bring the legal action or proceeding in the United States District
Court for the District of North Dakota or in any court of the State of North
Dakota sitting in Minot, North Dakota.  Each party waives, to the fullest extent
permitted by law (i) any objection it may now or later have to the laying of
venue of any legal action or proceeding arising out of or relating to this
Agreement brought in a court described in the preceding sentence and (ii) any
claim that any legal action or proceeding brought in any such court has been
brought in an inconvenient forum.

10. Conflicts.  In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and this Agreement, the provisions of the Plan
shall govern.  All references herein to the Plan shall mean the Plan as in
effect on the Date of Grant.

2

 

--------------------------------------------------------------------------------

 



11. Participant Bound by Plan.  The Participant hereby acknowledges that a copy
of the Plan has been made available to the Participant and the Participant
agrees to be bound by all of the terms and provisions of the Plan.

12. Binding Effect.  Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon the Participant and the Participant’s
successors in interest and the Company and any successors of the Company.

IN WITNESS WHEREOF, the Company and the Participant have executed this Trustee
Stock Award Agreement as of the date first set forth above.

INVESTORS REAL ESTATE TRUST[NAME OF PARTICIPANT]

 

By:__________________________________________________

Name:_______________________

Title:  _______________________

 

 

3

 

--------------------------------------------------------------------------------